Breese, J. There is error in this record in this, that the plaintiff took judgment on the demurrer to the special counts, whilst the general issue was filed, and undisposed of, to the common counts. This plea should have been disposed of in some way. For this error the judgment is reversed. The demurrer to the special counts was properly sustained, as the general breach applied to all the counts. As to the power of the Cook County Court of Common Pleas to hold terms by that name after the passage of the act of 17th February, 1859, it seems, from the second section of that act, that court continued in existence under that name until the first Tuesday in April of that year. After that, it lapsed into the “ Superior Court of Chicago,” and was properly held by three judges. The judgment is reversed and the cause remanded. Judgment reversed.